UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 Chesapeake Corporation (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:804-697-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No[√] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act.Yes []No[√] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ √ ]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ √] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer[ √ ]Non-accelerated filer[]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No[ √] The aggregate market value on July 1, 2007 (the last day of the registrant’s most recently completed second quarter), of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $245.1 million.In determining this figure, the registrant has assumed that all of its directors and officers are affiliates.This assumption shall not be deemed conclusive for any other purpose. 20,010,962 shares of the registrant’s common stock, par value $1, were outstanding as of February 29, 2008. Portions of the registrant’s definitive Proxy Statement for the annual meeting of stockholders to be held on April 23, 2008, are incorporated in Part III by reference. The index of exhibits can be found on pages 86-88. TABLE OF CONTENTS Page No. PART I 1 Item 1. Business 2 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item X. Executive Officers of the Registrant 25 PART II 25 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 44 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 81 Item 9A. Controls and Procedures 82 Item 9B. Other Information 82 PART III 83 Item 10. Directors, Executive Officers and Corporate Governance 83 Item 11. Executive Compensation 83 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 83 Item 13. Certain Relationships and Related Transactions, and Director Independence 83 Item 14. Principal Accountant Fees and Services 83 PART IV 84 Item 15. Exhibits and Financial Statement Schedules 84 SIGNATURES 85 EXHIBIT INDEX 86 PART I In this report, unless the context requires otherwise, references to “we,” “us,” “our,” “Chesapeake” or the “Company” are intended to mean Chesapeake Corporation and its consolidated subsidiaries. Forward-Looking Statements In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those expressed in our forward-looking statements.Forward-looking statements include statements regarding our goals, beliefs, plans or current expectations, taking into account the information currently available to our management.Forward-looking statements are not statements of historical fact.For example, when we use words such as “believe,” “anticipate,” “expect,” “estimate,” “intend,” “should,” “would,” “could,” “may,” “will likely result,” “will continue,” “project,” or other words that convey uncertainty of future events or outcome, we are making forward-looking statements.Forward-looking statements include statements concerning: · future results of operations; · liquidity, cash flow and capital expenditures; · acquisition and disposition activities and the effect of completed acquisitions and dispositions, including expected synergies and cost savings; · projected costs and savings associated with restructuring and other cost saving programs; · pending or anticipated litigation; · debt levels and the ability to obtain additional financing or make payments on our debt, and to meet our debt covenant requirements; · liabilities and cash funding obligations associated with defined benefit pension plans; · regulatory developments, industry conditions and market conditions; and · general economic conditions. Factors that might cause or contribute to differences between actual results and those expressed in our forward-looking statements include, but are not limited to, those discussed under “Risk Factors” of Item 1A of this report and in the section “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Forward-Looking Statements” of Item 7. Industry and Market Data We obtained the market and competitive position data used throughout this report from our own research, surveys or studies conducted by third parties, and industry or general publications.Industry publications and surveys generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of such information.While we believe that each of these studies and publications is reliable, we have not independently verified such data, and we do not make any representation as to the accuracy of such information.Similarly, we believe our internal research is reliable, but it has not been verified by any independent sources. 1 Item 1. Business Business History and Overview Chesapeake was founded in 1918 in West Point, Virginia, where we operated a kraft pulp and paper mill.Through the years, we expanded into several commodity paper products, forest products and corrugated packaging operations located primarily in the United States.Chesapeake is a Virginia corporation, and our common stock has been listed on the New York Stock Exchange since In the mid-1990s, our management and board of directors recognized that our commodity-based businesses were competing in increasingly consolidating, capital intensive and cyclical markets.Seeking to increase shareholder value, we implemented a strategic transformation.Beginning with the sale of the West Point pulp and paper mill in 1997, we divested our commodity paper products, forest products and corrugated packaging businesses, and invested the sale proceeds in several acquisitions that have transformed our company into a value-added paperboard and plastic packaging products business. Today Chesapeake is a leading supplier of specialty paperboard packaging products in Europe, with growing interests in North America and Asia.We are also a leading international supplier of plastic packaging products to niche end-use markets.We focus on specific end-use markets where our multinational customers demand creative packaging designs and desire broad geographic coverage from their packaging supplier.We operate in two core business segments: · Paperboard Packaging.Our Paperboard Packaging segment designs and manufactures folding cartons, spirally wound composite tubes, leaflets, labels and other paper and paperboard packaging products.Our primary end-use markets are pharmaceutical and healthcare and branded products (such as alcoholic drinks, confectioneries, foods and tobacco).We are one of the leading European suppliers of paperboard packaging products within several of our end-use markets, including pharmaceutical and healthcare, alcoholic drinks and confectioneries.For the fiscal year ended December 30, 2007, our Paperboard Packaging segment produced revenues and operating income (as defined in Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Review of Consolidated Results of Operations”) of $879.7 million and $36.9 million, respectively, and accounted for 83% of our net sales. · Plastic Packaging.Our Plastic Packaging segment designs and manufactures plastic containers, bottles, and preforms.Our primary end-use markets are agrochemicals, other specialty chemicals, and food and beverages.We believe that our Plastic Packaging segment holds leadership positions within several sectors of our end-use markets, including HDPE fluorinated barrier containers for agrochemicals and other specialty chemicals markets, primarily in Europe and China, HDPE bottles for the Irish dairy market and PET bottles and preforms for soft drink markets in South Africa.For the fiscal year ended December 30, 2007, our Plastic Packaging segment produced revenues and operating income (as defined in Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Review of Consolidated Results of Operations”) of $179.9 million and $20.4 million, respectively, and accounted for 17% of our net sales. We focus on specific end-use packaging markets—such as pharmaceutical and healthcare, branded products (including alcoholic drinks, confectioneries and tobacco), specialty chemicals and food and beverages—where customers demand: · creative packaging designs to position their brands with consumers and differentiate those brands on the retail shelf; · technical expertise and production capabilities to address their special packaging requirements and desire for innovative packaging solutions; 2 · a broad range of printing processes and a one-stop-shop approach to their specialty packaging needs; · suppliers able and willing to provide innovative solutions beyond their core product offering; and · broad geographic coverage and effective supply chain offerings. Many of these markets are characterized by higher growth prospects and lower cyclicality than commodity packaging markets. In September 2005, we completed the acquisition of Impaxx Pharmaceutical Packaging Group, Inc., which now trades as Chesapeake Pharmaceutical and Healthcare Packaging-North America (“CPHPNA”).CPHPNA is the leading supplier of printed pharmaceutical leaflets in North America.The transaction strengthened our presence in North America and provides a platform to expand our global pharmaceutical and healthcare packaging business.We are a leading European supplier of leaflets, labels and cartons to the pharmaceutical market, and CPHPNA’s U.S. pharmaceutical customer base and manufacturing capabilities complement our existing business. Also, in December 2005, we purchased the outstanding minority interest of our South African plastic packaging operations.This was designed to provide us with greater flexibility to strengthen our strategic position in this market. In November 2005, we announced plans for a global cost savings program which targeted combined pre-tax savings of $25 million on an annualized basis to be implemented over a two-year period.The program included the closure or consolidation of facilities, workforce and overhead reductions, and cost savings from improvements to operating processes.Over the course of fiscal years 2006 and 2007 we realized cost savings in excess of our $25 million goal and we are now focused on exploring opportunities for additional cost savings and dispositions of non-core or redundant assets to improve our operating results and reduce debt. In February 2007, we formed a joint venture with Chemark Termelõ és Kereskedõ Kft., a pesticide formulating company in Hungary, to serve existing and prospective specialty chemical packaging customers in Eastern Europe.This joint venture is focused on exploiting our leading position in the in-mold fluorination of specialty containers. In October 2007, we opened a new pharmaceutical paperboard packaging plant in Kunshan, China.The new facility will offer carton, label and leaflet making capabilities to complement our existing pharmaceutical plastic bottle operation, also in Kunshan. Financial information with respect to our business segments and geographic data is presented in “Note 15 — Business Segment Information” of Item 8, which is incorporated herein by reference.Information regarding our anticipated capital spending is set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources — Cash Flows” of Item 7, which is incorporated herein by reference.See “Note 2 — Discontinued Operations” and “Note 3 — (Gain) Loss on Divestitures” of Item 8, incorporated herein by reference. Business Strategy Our strategy is to focus our financial, capital and human resources in the markets in which customers have special packaging requirements and desire innovative packaging solutions.While we did not forego longer-term strategic initiatives, our primary objective over the course of fiscal years 2006 and 2007 was the successful implementation of our cost savings program.In 2008, we will continue to focus on restructuring and cost savings opportunities, which may include the disposal or closure of facilities so that we can sharpen our focus on our more profitable core businesses, and we will continue with our long-term strategy to pursue organic and non-organic growth opportunities in the pharmaceutical and healthcare packaging market and in selected plastic packaging markets, while looking for disciplined organic growth opportunities in our other businesses. 3 Chesapeake’s $25-Million Cost Savings Program While we routinely evaluate our operations for improvement and rationalization opportunities, in 2005 this evaluation developed into a comprehensive program that we believed would significantly improve our competitive position and enhance value for our shareholders by focusing on three goals: · increasing our focus on business operations that are aligned with our global strategic vision and that possess what we believe are the driving forces that will enable us to achieve improved performance in the market; · improving our operational processes; and · reducing our overall company-wide cost structure. The $25-million cost savings program was launched at the end of fiscal 2005 and concluded in fiscal 2007.During fiscal 2006 we completed the closure of our Birmingham facility in the United Kingdom.We also largely completed the closure of our Bedford facility in the United Kingdom, with the only remaining matter outstanding being the completion of the sale of the land and buildings, which is expected to occur in fiscal 2008.In March 2006 we completed the sale of our plastic packaging operation in Lurgan, Northern Ireland (“Lurgan”).Part of the Lurgan sale proceeds was in the form of a promissory note, which is still outstanding.This promissory note was fully provided for at the time of the sale but during the fourth quarter of fiscal 2007 we re-evaluated the collectibility of the subordinated loan note, and based on this evaluation we reversed the provision against it.In July 2006 we also completed the sale of our French luxury packaging business (“CLP”).In addition to the closures and sales we also undertook a wide range of cost cutting and efficiency measures in fiscal 2006 and fiscal 2007, including overhead cost reduction programs, workforce reductions, improvements to working practices and other rationalization measures. Since the inception of the global cost savings program we have recorded net charges for divestitures and restructuring, asset impairments and other exit costs of approximately $32.7 million, of which $7.7 million has been recorded in discontinued operations.Cash payments in relation to these program initiatives since inception of the program total approximately $32.0 million.In addition we have recovered approximately $26.7 million in cash sale proceeds on sales of operations, land and other assets under the program.During fiscal years 2006 and 2007 we have realized annualized cost savings in excess of our $25-million goal, and we are now focused on exploring opportunities for additional cost savings and dispositions of non-core or redundant assets to improve our operating results and reduce debt. Organic Growth We are focusing our growth in markets where we believe we possess and can sustain competitive strengths through our ability to deliver creative packaging designs, and where the services and process capabilities we offer enable us to satisfy our customers’ specialty packaging requirements.These markets include: · Markets that offer higher growth potential—pharmaceutical and healthcare.We believe that global demand for pharmaceutical and healthcare products packaging will grow significantly over the next decade as a result of global population growth, an aging population in industrialized countries, new drug technology and new regulatory requirements.As a leading supplier of pharmaceutical and healthcare paperboard packaging in Europe, and as a supplier of plastic packaging for pharmaceutical and healthcare products, we expect to benefit from this market growth.We also intend to increase our share of this market by looking for opportunities to expand our offerings beyond an already comprehensive range of paperboard packaging, leaflets and labels. · Markets where brand positioning and differentiation are important—branded products; over-the-counter pharmaceutical and healthcare.Brand leaders in these markets value our ability to provide sophisticated creative and structural designs, intricate graphic and embossed details, and value-added service enhancements.These process capabilities have led several international 4 · manufacturers of branded products to designate us as their primary paperboard packaging supplier.Many manufacturers of branded products also rely on us to create and supply the packaging for their product range extensions or geographic market expansions, which we believe will continue to generate additional growth opportunities for us. · Markets that have special packaging requirements.We are a market leader in several end-use markets that have special packaging requirements.In our Paperboard Packaging segment, our pharmaceutical packaging plants comply with the Pharmaceutical Supplier Code of Practice, and individual plants are accredited by their respective pharmaceutical customers, reflecting our ability to consistently satisfy the stringent quality standards of our customers.As a result of our ability to provide innovative packaging solutions (such as special features designed to prevent counterfeiting of prescription drugs and custom dose “patient packs”), together with leaflets and labels, often in multiple languages, we are one of the largest suppliers of paper-based pharmaceutical and healthcare packaging in Europe.In our Plastic Packaging segment, our proprietary process for blow molding of fluorinated HDPE barrier containers has helped us to achieve a significant position in the European market for such containers.Also in our Plastic Packaging segment, our South African operation has pioneered the use of multi-layer technology in PET bottles to prolong the shelf-life of carbonated products.This technology is particularly beneficial in environments with high temperatures and under-developed distribution channels. · Markets where packaging and packaging procurement play an important role in supply chain management – pharmaceuticals; milk; carbonated soft drinks; specialty chemicals.We are currently a market leader in the supply of packaging materials to these markets.We also have several product and service offerings in development to help customers reduce their total cost of supply. These include system-wide monitoring management tools, anti-counterfeiting developments, and consumer-friendly packaging innovations. · Geographic markets that offer the opportunity to leverage a product or market niche.As an example, the developing nature of the South African market offers the opportunity to be a leader by introducing technology and products that are commonplace in more developed markets.By being a leading presence, we can take advantage of the growth opportunities we believe this market provides. We continue to invest in new equipment to maintain our leadership positions and competitive advantages and grow with our customers. Non-organic Growth Over the next few years, we plan to expand our network of pharmaceutical and healthcare packaging facilities and further develop our leadership position in selected plastic packaging markets.To do this, we intend to pursue acquisitions, new facilities, joint ventures or alliances involving complementary businesses in both developed and emerging markets. We believe this expansion and acquisition strategy will improve our geographic and product-line balance, satisfy our multinational customers’ desire for broad geographic coverage from their packaging supplier, and permit us to leverage two of our greatest competitive strengths — our sophisticated design and manufacturing capabilities and our long-term customer relationships. Competitive Strengths We believe that our competitive strengths include: · Sophisticated design and manufacturing capabilities.Our sophisticated structural and creative package design skills, and our experience in printing and manufacturing complex package designs, are important competitive strengths.For example, our pharmaceutical and healthcare customers rely on our ability to provide both regulatory and marketing information in attractive and functional paperboard packaging, while meeting stringent standards for quality and text integrity.To support the multifaceted needs of these customers, we have a packaging design center 5 · dedicated solely to the pharmaceutical and healthcare industries.Similarly, we are a leading European designer and supplier of creative paperboard packaging that supports the brand images of internationally recognized branded products.For these customers, our design skills and ability to print and manufacture packaging that incorporates design and construction features with intricate graphic and embossed detailing are important to successfully marketing their products.In our Plastic Packaging segment, our technical expertise and experience relating to in-mold fluorinated blow-molding of HDPE barrier containers is an important competitive strength.Additionally, we have recently installed capacity to produce multilayer PET barrier preforms in South Africa.New and existing customers are looking for solutions like multilayer PET barrier bottles that will extend the shelf life of fruit juice and various carbonated beverages in Africa where temperatures are elevated and refrigeration is not widespread.We have plans to introduce this new product in several sub-Saharan African markets. · Understanding of how our products and services impact our customers’ supply chains.In our pharmaceutical and healthcare and branded products paperboard packaging markets, we have developed a sophisticated, web-based, system solution to enable our customers to manage and optimize their packaging supply chain.This system takes customer demand information and converts it into amalgamated raw material requirements.These requirements can then be cross-checked against strategically-placed inventories, increasing the speed of paperboard sourcing and reducing lead times at our factories.The system also interfaces with the paperboard making cycle data from our own approved suppliers.This type of capability positions us with our customers as more than simply a manufacturer of paperboard packaging. · Strong customer relationships.We have long standing customer relationships with many of the world’s largest branded products and pharmaceutical and healthcare products companies.Our major customers include operating units of 3M Company; Diageo plc; Japan Tobacco International; GlaxoSmithKline plc; Nestlé S.A.; Pernod Ricard S.A.; Schering-Plough Corporation; Storck KG; and Syngenta AG.These long-term relationships, together with our global manufacturing footprint, enhance our competitive position. · Broad geographic manufacturing network including pan-European service.We supply specialty paperboard and plastic packaging products throughout the world from a strategically located network of 36 paperboard packaging facilities in Europe, North America and Asia, and eight plastic packaging facilities in Europe, Africa and Asia.Our facilities are generally located in close proximity to our largest customers.Our strategic manufacturing footprint meets our customers’ needs for reduced delivery times and flexibility in both order size and geography. Both of our core business segments also compete based on their established reputations for quality and innovation.We continue to invest in our manufacturing plants and design centers to enhance our ability to serve and grow with our customers.Our highly skilled, experienced management team has developed an operating model focused on expertise in design, manufacturing and customer support, coordinated with a motivated, knowledgeable sales team. Paperboard Packaging Industry Overview The paperboard packaging industry manufactures and sells corrugated products, folding cartons and rigid fiber boxes.Our Paperboard Packaging segment competes primarily in the folding carton segment of the industry. Folding carton packaging is used to package various consumer products such as pharmaceuticals, personal care products, cosmetics, tobacco products, confectioneries, alcoholic drinks and food products.Folding cartons do not include corrugated “brown boxes,” which are typically used for shipping and transportation of products in bulk.Folding cartons generally serve the dual purpose of protecting non-durable goods during shipping and distribution, and attracting consumer attention to the product at retail.As printing technologies have continued to improve, the 6 marketing function of folding cartons has become increasingly important as consumer products companies rely more heavily on the retail promotional value of product packaging. Folding cartons are made from several grades of paperboard, including folding boxboard.The paperboard used in folding cartons must meet specific quality and technical standards for:bending, creasing, scoring and folding without breaking or cracking; stiffness and resistance to bulging; ink absorption; and surface smoothness for printing, embossing or laminating.Historically, folding boxboard has been one of the paperboard grades used most frequently by the folding carton industry because of its superior strength and appearance and because it provides one of the best surfaces for high-quality printing.The paperboard used in folding cartons is typically die-cut, printed, glued and shipped flat from folding carton plants to manufacturing customers, where the cartons are then erected and filled on production lines. Vertical integration is less common in the European folding carton industry than in other paper-based packaging markets, such as corrugated containers.In part, this reflects the lower-volume, higher value-added nature of the folding carton business, but also the need of most folding carton producers to utilize various grades of paperboard.As a result, many of the largest folding carton companies in Europe do not manufacture the paperboard they use as raw materials. Our folding carton operations are located primarily in Europe.The European folding carton industry is a market composed of several types of suppliers:pan-European companies serving global customers; regional firms addressing select products at the country level; and local businesses specializing in niche product categories.None of the major European packaging suppliers commands a dominant pan-European market position, although certain competitors may dominate particular geographic areas or market niches.The European folding carton market is fragmented and highly competitive.Suppliers generally differentiate their products and services based on design capabilities, print quality and, increasingly, the ability to service pan-European requirements.The end-use markets served by most folding carton suppliers vary widely in terms of technical requirements, product pricing and, to a lesser extent, growth rates. Operations Our Paperboard Packaging segment consists primarily of operations acquired as part of our strategic transformation in 1999 and 2000.These operations have been consolidated for accounting purposes since their respective acquisition dates. We continue to consolidate the sales, marketing and administrative functions of many of these businesses, which has resulted in overhead reductions, purchasing synergies and a more effective sales and marketing effort.We continue to evaluate our manufacturing capacity in light of our customers’ demands and growth strategies and expect to continue to rationalize manufacturing facilities in this segment by closing redundant or underutilized facilities.See “Note 5 — Restructuring Charges” of Item 8, incorporated herein by reference. Products and Markets We specialize in the design and production of folding cartons, spirally wound composite tubes, printed leaflets, labels and other paper and paperboard packaging products.We focus on specific end-use markets where our multinational customers demand creative packaging designs and desire a broad geographic presence from their packaging supplier.We compete in the high end of these markets, where value-added services and creative packaging solutions are required by our customers. Our primary end-use markets are: · pharmaceutical and healthcare; and · branded products, such as alcoholic drinks, confectioneries, foods and tobacco. Pharmaceutical and Healthcare.We are a leading supplier of pharmaceutical and healthcare paperboard packaging in Europe and a leading supplier of leaflets to the pharmaceutical market in North America.Our network of 21 dedicated pharmaceutical and healthcare packaging plants in nine European countries, three plants in the United States and one plant in Asia offer broad-based manufacturing and distribution of folding cartons, labels, 7 booklets and leaflets for a wide range of products, including:prescription medicines; over-the-counter medicines; healthcare products, such as vitamins and contact lens solutions; quasi-medicinal products, such as cold cures; and toiletries, such as toothpaste, deodorants, soaps and fragrances.In this sector, manufacturers utilize a variety of packaging materials, many of which incorporate folding cartons, leaflets and labels in a complete package for retail sale.For example, pills may be packaged in blister packs or in glass or plastic bottles, which may be placed with a leaflet in a folding carton, while toothpaste may be packaged in a collapsible tube inside a folding carton. Pharmaceutical manufacturers are increasingly demanding more comprehensive design services, reduced delivery times, more flexibility in order size and broader geographic coverage from their packaging suppliers.Historically, we have responded to these trends by providing pan-European service through a network of dedicated pharmaceutical and healthcare packaging plants, many of which are located in close proximity to their principal customers.Our acquisition in 2005 of CPHPNA, the leading supplier of printed pharmaceutical leaflets in North America, and construction of a state-of-the-art pharmaceutical and healthcare paperboard packaging facility in China demonstrate our commitment to our customers’ packaging needs on a global scale. We believe that we have substantial competitive strengths in the pharmaceutical and healthcare packaging market. Our ability to satisfy stringent quality standards and to offer a single-source global solution for pharmaceutical packaging, as well as leaflets and labels, should be increasingly attractive to drug companies.We believe our ability to satisfy all of the folding carton, leaflet and label needs of our pharmaceutical customers will also become increasingly important as governmental agencies in Europe and the United States require increasing amounts of information on leaflets and labels in multiple languages.In addition, our design and manufacturing capabilities and experience should assist pharmaceutical companies in responding to requirements that consumer-friendly packaging, such as custom dose “patient packs,” be used for pharmaceutical products. We work closely with drug manufacturers to design special packaging features to assist in the prevention of counterfeiting of prescription drugs and have a design studio dedicated to the pharmaceutical and healthcare packaging market.Our experience in designing high-graphic content packaging for branded products provides us with a competitive advantage when we work with drug manufacturers to design new packaging for prescription drugs that are moving “off patent” to the over-the-counter market. Pharmaceutical packaging is produced on segregated production lines under strict security because of the possibility of serious damage to health if pharmaceutical products are contaminated or incorrectly labeled.A majority of our pharmaceutical packaging facilities have ISO 9000 Series quality certification and, where appropriate, comply with PS9000 (Pharmaceutical Packaging Materials). Growth in the pharmaceutical and healthcare packaging market is primarily driven by new product launches, an increasing use of lifestyle drugs, such as Viagra® and Botox®, an aging population and an increased focus on total patient costs which are increasing government budgets for home delivery of drugs.Growth is also influenced by legislation regarding more extensive patient information (such as leaflets, booklets and labels, and anti-counterfeiting measures), increased over-the-counter drug sales, more pre-packaged dispensing and an increase in the variety of available drugs. Products of our pharmaceutical and healthcare division are distributed to the manufacturing plants of our customers, for ultimate sale throughout the world.Our principal pharmaceutical and healthcare customers include operating units of Bristol-Myers Squibb Company;GlaxoSmithKline plc; Merck & Co.; Pfizer; Reckitt Benckiser plc; Sanofi-aventis; Schering-Plough Corporation; and 3M Company. Branded Products.We are a leading European supplier of the creative paperboard packaging desired by multinational, branded consumer products companies in end-use markets such as alcoholic drinks, confectioneries, foods and tobacco. Brand leaders for these products value our ability to provide sophisticated creative and structural design, intricate graphic and embossed detail, and value-added service enhancements to differentiate and position their products for retail sale at particular price points.Our customers frequently use packaging to emphasize a high-quality brand image, to attract retail customers and to protect against counterfeiting.In addition, increasing competition between premium brands results in our customers utilizing new designs, offering a broader range of products and package sizes within brands, and revamping packaging to appeal to local consumer preferences. 8 The primary categories of branded products for which we design and manufacture paperboard packaging include: · Alcoholic Drinks—We are the leading supplier of paperboard packaging to alcoholic drinks manufacturers in Europe.Our packaging products for the drinks sector include folding cartons, spirally wound composite tubes, and self-adhesive or wet applied labels, and are generally complex, higher-value-added products involving special finishes such as gold blocking and embossing.Our competitive strengths in this market include our experience in designing and manufacturing high graphic content packaging with a broad range of finishes and effects, and our one-stop shop approach to supplying labels to complement the principal packaging application.Our principal alcoholic drinks customers include operating units of Diageo plc, William Grant & Sons Inc. and Pernod Ricard S.A. Products for which we manufacture and design packaging include international brands such as Johnnie Walker™, J&B®, Chivas Regal®, Ballentine’s®, Glenfiddich®, Beefeater® and Baileys®. These products are distributed by our customers to global retail markets. · Confectioneries—We are a leading supplier of paperboard packaging to the European confectioneries industry.A key feature of this market is the demand for innovative packaging designs for year-end holiday and Easter products.Our competitive strengths in this market include internationally recognized creative and structural design resources and process controls designed to prevent taint and odor problems that could affect confectionery products.Our principal confectioneries customers include operating units of Nestlé S.A.; Storck KG; Mars, Incorporated; Cadbury Schweppes plc; and Chocoladefabriken Lindt & Sprüngli AG, for their brands which include After Eight®, Mars® Celebrations®, Merci® and Cadbury’s® Milk Tray®.These products are distributed by our customers primarily to European retail markets and, more recently, in the United States. · Tobacco Products—We are also a supplier of paperboard packaging for the tobacco industry, including offset and gravure cartons, carton outers, printed paper and film, and inner frame board. Our customers, including operating units of JT International S.A.; Imperial Tobacco Group plc; British American Tobacco plc; and Altadis, S.A., use our packaging for brands that are marketed globally.Our competitive strengths include in-line high speed gravure printing, embossing and gold leaf processes. Chesapeake can supply the full range of tobacco printed packaging as well as an innovative approach to design and service. Brands which use our packaging include Benson & Hedges® , Silk Cut®, Embassy® and Fortuna®.Product packaging has become one of the leading promotional vehicles for tobacco products because of stringent limitations on other forms of marketing tobacco products in many countries. Product Design, Manufacturing and Distribution Our Paperboard Packaging segment generally manufactures packaging from specifications, artwork or film supplied by customers.However, we also design, develop and manufacture new packaging concepts and structures when requested by customers.Many of the cartons we manufacture incorporate sophisticated construction techniques and include high graphic content, and special finishes and effects.We believe our commitment to technological leadership in structural and graphic design and its integration with manufacturing processes is a significant competitive strength. We work closely with customers to develop new packaging and to refine existing packaging designs.This involves working with external design agencies employed by customers and using our in-house technical and design capabilities.Our packaging design centers are also used by our customers to develop and test innovative packaging designs and graphics.Elements of the design are usually retained electronically and updated as required, enabling design work to be undertaken at the factory and subsequently reviewed at the customer’s location.We have also established an electronic network for design data interchange between our factories and with certain customers.The availability of sophisticated in-house design services enhances our high quality image and improves our response time to customer requests, particularly for new product launches. 9 Our manufacturing facilities are equipped with multi-color sheet and/or web-fed printing presses which, depending on the needs of the specific plant, may include gravure, lithographic, flexographic and digital printing.In addition, we utilize digital pre-press processes, including direct-to-plate graphic work, which eliminate the need for film in the printing process.This facilitates the transmission of graphics throughout all of our locations to better serve our multinational customers.Other equipment includes plate making equipment, gold blocking machines, diecutters/embossers, folders and gluers. The principal elements of the production process, following design, are: Plate making:Computer-aided design systems directly produce metal print plates for lithographic printing and produce digital files for engraving of gravure cylinders. Die making:A computer-generated carton profile guides lasers which cut slots in wooden forms.Metal strips are then inserted in the grooves as required, which cut and crease the cartons. Printing:We use three primary printing techniques:lithographic, in-line flexographic and gravure. Lithographic printing on sheet-fed paperboard is used for most printing requirements, except for high volume runs or where certain specialty finishes or deep solid colors are required.Gravure printing is used to produce high quality cartons which require exact print register, solid color saturation, fine line work and embossing.Gravure printing takes place predominantly on reel-fed machines capable of handling high volumes.In-line flexographic printing with ultraviolet drying offers a cheaper processing alternative to gravure, particularly for specialty finishes and solid colors.We utilize smaller format printing machinery to complement larger format presses, which enables us to undertake shorter production runs in a cost-effective manner. Cutting and creasing:Printed sheets are fed through cut and crease machines where dies are used to cut and crease the paperboard to form a carton. Gluing and packing:The production process culminates, if necessary, with the application of glue to, and the folding of, cartons, and the delivery of the finished cartons to our customers.Many customers receive cartons unfolded and unglued, and use their own in-house machinery, sometimes on lines designed and supplied by us, to apply glue to and fold the cartons, while others use their machinery to erect and fill pre-folded, pre-glued cartons.Some customers require cartons to be delivered fully assembled, an operation which is performed manually. Cartons generally are produced only to order and delivered on an agreed schedule.Delivery to customers usually takes place immediately following completion of the production process. Meeting customers’ increasingly complex requirements and technical specifications requires a strong commitment to quality and attention to detail.We use statistical process control techniques to identify key areas for improvement, including the reduction of waste and down time. We believe we are a leader in European manufacturing practices and working disciplines.Our plants conform to standards specific to their country and market sectors, such as PS9000, Good Manufacturing Practices and Royal Society of Food Hygiene accreditation.A majority of our pharmaceutical packaging facilities operate to ISO 9000 Series quality standards. Sales and Marketing Our Paperboard Packaging segment’s sales result primarily from direct solicitation of existing and prospective customers.Local management and sales personnel at each manufacturing facility are responsible for sales and customer relationships and, where appropriate, are supported by head office sales and marketing initiatives. Our marketing and sales efforts emphasize our ability to print high quality specialized packaging in a timely manner by utilizing advanced manufacturing systems.Our packaging design staff is frequently consulted by customers for assistance in developing new and alternative packaging concepts.We also assist our customers in the development and acquisition of automated packaging equipment for their manufacturing facilities, which can use 10 our packaging products.We actively support our sales effort by researching market trends as well as by developing promotional materials that highlight our capabilities within specific end-use markets.Our ability to meet the rapid delivery requirements and variable demand patterns of our customers has enhanced our competitive position with multinational branded products companies. We have longstanding trading relationships with many of our larger paperboard packaging customers but, as is typical in our industry, we generally do not enter into long-term fixed-quantity supply agreements.Instead, we have agreements or letters of intent in place with many of our larger customers, with terms of up to five years, that specify the terms of trade and service requirements for the period of the arrangement, some of which award sole or majority supply for specific classes of packaging products for the customer, but only to the extent the customer requires such products.These supply arrangements are generally awarded by the larger packaging customers through a tender process in which the customer solicits bids from several potential suppliers and selects the winning bid based on several factors, including price and service.Typically, major packaging customers centralize their purchasing on a global or pan-European basis and seek to obtain their packaging requirements from a limited number of sources to maximize their efficiency.We regularly submit bids for new business or renewal of existing business. Raw Materials We use a variety of raw materials in our Paperboard Packaging segment, such as paperboard, paper, inks, foil, films and adhesives.The primary raw material for our Paperboard Packaging segment is paperboard, which is converted to make the walls of the packaging unit.The primary paperboard grade we use is virgin folding boxboard. Most of our raw materials are readily available from various suppliers at competitive market prices.Raw material prices are generally negotiated centrally, but individual factories can enter into further negotiations and sometimes achieve better prices on specific contracts.This strategy is designed to strengthen our overall purchasing power, while enabling each factory to retain a sufficient degree of autonomy in its purchasing decisions to take advantage of better spot pricing offered by suppliers.We endeavor to have our customer contracts include provisions for passing through increased raw materials costs by associating pricing increases with a raw materials index.In 2006 we launched an initiative, known as Agile Material Sourcing, which offers our customers more flexibility in the way they order cartons.The approach aims to improve supply chain performance for our customers by reducing lead-times and removing risk and volatility from the carton supply process. Plastic Packaging Industry Overview The plastic packaging industry manufactures and sells plastic bottles, preforms, containers, closures, films and sheets.We compete in the plastic bottles, preforms, containers and closures segments of the industry. Plastic bottles, containers and closures are used to store, transport, preserve and dispense a wide variety of food, beverage and other consumer and industrial products.Manufacturers consider a number of variables in evaluating whether plastic containers should be used for a particular packaging application.These include cost, compatibility with the intended contents, shelf life, flexibility of size, handling characteristics, filling and closing speeds, processing reactions, impermeability, dent and tamper resistance and consumer preferences.Plastic’s penetration of traditional glass, paperboard and metal packaging applications is driven by its advantages, such as clarity, weight, strength, shatter resistance, barrier properties and ease of opening and dispensing. Non-durable goods industries consume the majority of plastic packaging products, with beverages and food being the largest markets.Other important packaging markets include pharmaceutical and healthcare products, personal care items and chemical products.Factors which influence plastic packaging demand include consumer spending, population growth, technological advancements in packaging materials, environmental and regulatory concerns, international trade patterns and packaging product development.The popularity of smaller sized bottles in markets ranging from soft drinks to healthcare products has also generated volume growth. 11 We manufacture products from HDPE and PET resins.HDPE is heavily used for milk, chilled juice, closures and specialty chemical packaging because of the resin’s processing ease, moderate cost and suitable barrier properties.PET dominates soft drink and mineral water applications because of its clarity, barrier characteristics, availability in multiple sizes, design flexibility, competitive pricing and ability to be resealed.PET is also used for smaller sized agrochemical bottles.Markets for HDPE bottles and containers are relatively mature, with the products having already supplanted most competing packaging materials in applicable consumer applications.PET bottles are expected to continue to supplant glass bottles and aluminum cans in soft drink and water markets, especially in developing markets.As a result, PET is expected to exhibit faster growth based on the above-average growth prospects for the various applications in which the resin is used.The primary manufacturing process is blow molding. Plastic containers are generally produced close to their source of demand.Suppliers range from large multinational and multi-product companies to small manufacturers operating in a single market or geographic niche. Products and Markets We specialize in the design and manufacture of plastic containers, bottles, and preforms. Our markets are: · agrochemicals and other specialty chemicals; and · food and beverages. Agrochemicals and Other Specialty Chemicals.We design and manufacture HDPE conventional and fluorinated barrier containers for niche agrochemicals and other specialty chemicals markets, such as food flavorings, beverage concentrates and industrial solvents, primarily in Europe and China.Within the specialty chemical markets, approximately 44% of our sales are generated by products that utilize our proprietary in-mold fluorinated blow-molding process.This process improves the barrier characteristics of a container by adding a protective coating to the interior wall that shields the plastic from the effects of corrosive fluids.We believe that our technical expertise and experience in using the fluorinated blow-molding process is an important competitive strength in this market.Additionally, we design and manufacture PET bottles for the agrochemicals market.The HDPE products of our agrochemicals and other specialty chemicals division are manufactured at three plants located in three countries, and are distributed throughout Europe and Asia to the manufacturing plants of our customers, for ultimate sale around the world.Our HDPE plant in mainland China is a joint venture with Canada Rotam International Company Limited, in which we own a 50% interest.Our new plant in Peremarton-gyartelep, Hungary, of which we own 51%, is a joint venture with Chemark Termelõ és Kereskedõ KftOur principal customers for agrochemicals and other specialty chemicals packaging include operating units of Syngenta AG and Dow AgroSciences LLC. Food and Beverages.We are a leading supplier of plastic beverage packaging in Ireland and South Africa.We design and manufacture blow molded PET plastic bottles and preforms for soft drink and mineral water plants in sub-Saharan Africa and the Indian Ocean Region.We are a leading supplier of PET soft drink bottles in South Africa and have recently installed capacity to produce the first multilayer PET barrier preforms in sub-Saharan Africa.We are also the leading supplier of HDPE milk bottles in Ireland. We expect that the market for plastic beverage containers will continue to grow, as:dairies continue to shift from glass and paper to HDPE packaging for milk products; beverage manufacturers shift from glass bottles and aluminum cans to PET plastic bottles for soft drinks and water; and consumption of those beverages increases.Our principal beverage customers are operating units ofThe Coca-Cola Company; PepsiCo Inc.; Ekhamanzi Springs (Pty) Ltd; Glanbia plc and Dale Farm Ltd. We also design and manufacture HDPE plastic bottles for the pharmaceutical and healthcare market, primarily at our plants in Cavan, Ireland and Kunshan, China.We work closely with our customers to design innovative packaging solutions that enhance manufacturing efficiency while also improving brand identity.We emphasize our ability to provide plastic packaging, together with folding cartons, leaflets and labels manufactured by our Paperboard Packaging segment, to deliver supply-chain synergies to our pharmaceutical and healthcare customers.Our principal pharmaceutical and healthcare customers for our Plastic Packaging segment include operating units of General Electric Company; GlaxoSmithKline plc; Millipore and Stiefel Laboratories, Inc. 12 Product Design, Manufacturing and Distribution Our Plastic Packaging segment produces containers, bottles and preforms designed in-house or from designs supplied by customers. We continually seek process improvements and opportunities for further automation to reduce costs and improve our profitability and competitive position.Our efforts focus on increasing line speeds, reducing energy consumption and shortening turnaround times.Our materials research stresses lowering product cost through the development of lighter weight bottles and improving container characteristics such as barrier properties, strength and moisture resistance. Bottle design capabilities also are available at our individual plants, supported by computer aided design and testing of in-house developments carried out in our ISO 9000 Series certified laboratories.New developments and improvements are shared between the plants. Our plastic containers are made primarily from PET and HDPE, and serve a wide variety of markets.The PET containers are used predominantly for soft drinks, still and sparkling waters and agrochemicals.The HDPE containers are used for agrochemicals, other specialty chemicals, and healthcare and dairy products. The quality and technical properties of PET enable it to be blown into containers with high barrier properties, which limits the loss of carbon dioxide from soft drinks and the ingress of oxygen and other substances that can affect product quality.In recent years, we have developed process capabilities to offer our PET customers lighter weight bottles, improved barrier performance and preforms which reheat faster resulting in lower energy consumption during the blowing process. PET conversion from raw plastic resin is carried out in our plants in South Africa, France, Mauritius and China.PET is injection molded to create preforms that are subsequently blow molded into bottles, either in our manufacturing facilities or at our customers’ plants.PET granules are heated and then forced into a mold that forms the preform to the required shape.Preforms are then stored before being converted to bottles. Conversion of the preforms into bottles takes place at our plants in South Africa, France, the United Kingdom and China.Preforms are loaded into the blow-molding machine and heated individually using infra-red lamps.Precise control of these lamps enables the wall thickness in the bottle to be accurately controlled.Heated preforms are placed into a blow mold and simultaneously blown with high-pressure air and stretched with a mechanical rod to create the desired bottle. For specialty chemicals and agrochemicals that include aggressive constituents, we manufacture HDPE bottles and containers using fluorinated blow-molding to enhance the barrier characteristics of the container wall. Extrusion blow-molding of HDPE containers takes place at our plants in the United Kingdom, France, Ireland, China and Hungary, with fluorinated barrier containers produced at all these locations except Ireland. Raw HDPE granules are heated and extruded.For fluorinated containers, each extrusion is then blown into the mold with a fluorine and nitrogen gas mixture.For conventional containers, the extrusions are blown into the mold with air.Containers are then leak tested before delivery to customers.Containers produced in our specialty chemicals plastic packaging facilities are also certified by the United Nations and other industry groups for transporting and storing hazardous materials. Plastic containers generally are produced to order and delivered pursuant to an agreed schedule. Delivery to customers usually takes place immediately following completion of the production process.As a result, order backlog is not substantial. Sales and Marketing Our Plastic Packaging segment’s sales result primarily from direct customer contacts by plant managing directors and a dedicated sales force. 13 Our marketing and sales efforts emphasize our ability to react quickly to changing customer demand patterns and to supply products manufactured to the highest industry standards of quality and performance.Our design and packaging development staff work closely with customers to improve product performance and reduce product costs.This includes reductions in product weight while maintaining agreed performance criteria.We actively support our sales effort with market research to identify potential opportunities and market trends across our businesses, as well as developing promotional materials that highlight our capabilities within specific end-use markets. We have longstanding trading relationships with many of our larger plastic packaging customers but, as is typical in this industry, we generally do not enter into long-term fixed-quantity supply agreements.Instead, we have agreements or letters of intent in place with many of our larger customers that specify the terms of trade and service requirements for the period of the arrangement, some of which award sole or majority supply for specific classes of packaging products for the customer, but only to the extent the customer requires such products.These supply arrangements are generally awarded by the larger packaging customers through a tender process in which the customer solicits bids from several potential suppliers and selects the winning bid based on several factors, including price and service.We regularly submit bids for new business or renewal of existing business. Raw Materials We use a variety of raw materials in our Plastic Packaging segment, including raw PET and HDPE plastic resins.Raw materials for our Plastic Packaging segment are readily available from various suppliers at competitive market prices.We believe that we maintain a supply chain that is adequate to meet our inventory demands, but there is no assurance that this will be true in the future.Our gross profit may be affected by fluctuations in resin prices.However, negotiations with customers can generally permit changes in resin prices to be passed through to most of our customers through appropriate changes in product pricing.We endeavor to have our customer contracts include provisions for passing through increased raw materials costs by associating pricing increases with a raw materials index. Competition Competition is intense in the markets served by our Paperboard Packaging and Plastic Packaging segments, both from large companies and from local and regional producers.We compete by differentiating ourselves through product design, process capabilities, operational competence and exceptional customer service.See “—Competitive Strengths.” Major paperboard packaging competitors include operating units of Akerlund & Rausing; Algroup; Amcor Limited; Mayr-Melnhof Karton AG; Nampak Ltd.; Van Genechten Packaging; Catalent Pharma Solutions; and MeadWestvaco Corporation.In addition, in response to customer demand for pan-European sources of supply in pharmaceutical and healthcare markets, some smaller producers have also entered into pan-European trading alliances.Examples of such alliances include Copapharm Europe (an alliance of British, German, Spanish, French, Italian and Swiss carton manufacturers which supplies folding cartons to the European pharmaceutical industry) and Pharmapact (an alliance of British, German, French and Italian multi-product manufacturers which supplies folding cartons, microflute corrugated board, labels, leaflets and specialized systems to the European pharmaceutical industry). Major plastic packaging competitors include operating units of Huhtamaki Van Leer; Nampak Ltd.; RPC Group plc; Amcor Limited; and Promens. Customers We have many customers that buy our products and we are not dependent on any single customer, or group of customers, in any of our business segments.No single customer represents more than 10% of our total net sales. Longstanding relationships exist with many customers who place orders on a continuing basis, and we regularly submit bids to customers for new business or renewal of existing business.The loss of business or the award of new business from our larger customers may have a significant impact on our results of operations.Because of the nature of our businesses, order backlogs are not large. 14 Employees During 2007 we employed an average of 5,461 employees, and at December 30, 2007, we had 5,427 employees.Some of our employees are represented by various trade unions or workers’ councils in each of the countries in which we operate.We believe that our relations with our employees are generally good. Seasonality Our Paperboard Packaging segment competes in several end-use markets, such as alcoholic drinks and confectioneries, that are seasonal in nature.As a result, our Paperboard Packaging segment earnings stream is seasonal, with peak operational activity during the third and fourth quarters of the year.Our Plastic Packaging segment’s markets include beverage and agrochemical markets in the southern hemisphere, and agrochemical markets in the northern hemisphere, that are seasonal in nature.As a result, our Plastic Packaging segment earnings stream is also seasonal, with peak operational activity during the first and fourth quarters of the year. Research and Development We conduct continuing technical research and development projects relating to new products and improvements of existing products and processes.Expenditures for research and development activities are not material. Trademarks and Intellectual Property We believe that our success depends, in part, on maintaining and enhancing our proprietary technical expertise.As a standard practice, we obtain legal protections we believe are appropriate for our intellectual property, but legally protected intellectual property rights are not material for our business.We are not aware of any legal proceedings that have been brought against us for infringement of a patent or trademark. Compliance with Environmental Regulations The subsidiary that comprised our former Tissue segment has been identified by the U.S. federal government and the State of Wisconsin as a potentially responsible party with respect to possible natural resource damages and remediation and restoration liability in the Fox River and Green Bay System in Wisconsin. In connection with the disposition of the assets of that subsidiary, we retained liability for, and the third party indemnity rights associated with, discharges of polychlorinatedbiphenyls (commonly referred to as “PCBs”) and other hazardous materials in the Fox River and Green Bay System.We and other potentially responsible parties are currently engaged in the investigation and remediation of this location.Given the many uncertainties associated with the nature and scope of the remediation effort that will ultimately be required, and uncertainties associated with the possible recovery of the cost of such efforts from third parties, we cannot assure you that the ultimate costs related to this site will not have a material adverse affect on our results.(See “Note14 — Commitments and Contingencies” of Item 8, incorporated herein by reference.) Availability of Reports, Certain Committee Charters and Other Information Our website address is www.chesapeakecorp.com.We make available on this website, free of charge, access to our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports, as well as other documents that we file with or furnish to the Securities and Exchange Commission (the “SEC”) pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such documents are filed with, or furnished to, the SEC.The information on our website is not, and shall not be deemed to be, a part of this report or incorporated into any other filings we make with the SEC. Our Corporate Governance Concepts and Policies, including the charters for the Executive, Audit, Executive Compensation, and Corporate Governance and Nominating Committees, as well as the Code of Ethics for the Corporation’s Chief Executive Officer and Senior Financial Officers, are available on our website at 15 www.chesapeakecorp.com.We will also provide printed copies of these materials to any stockholder, upon request to Chesapeake Corporation, P.O. Box 2350, Richmond, Virginia, 23218-2350, Attention: Corporate Secretary. Because our common stock is listed on the New York Stock Exchange ("NYSE"), our chief executive officer is required to make, and has made, an annual certification to the NYSE stating that he was not aware of any violation by us of the corporate governance listing standards of the NYSE.Our chief executive officer made his annual certification to that effect to the NYSE as of May 14, 2007 and an interim written affirmation was filed on December 14, 2007.In addition, we have filed, as exhibits to this Annual Report on Form 10-K, the certifications of our principal executive officer and principal financial officer required under Sections 906 and 302 of the Sarbanes-Oxley Act of 2002 regarding the quality of our public disclosure. Item 1A.Risk Factors You should consider the following risk factors in evaluating us and our business.
